Citation Nr: 1412197	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1953 to November 1956.  He died in August 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.

Following the issuance of the April 2011 Statement of the Case, in July 2012, the appellant submitted additional medical treatment records.  The appellant did not provide a waiver of initial review of such records by the agency of original jurisdiction (AOJ).  These records do not pertain to the Veteran, but rather the appellant in a separate claim for special monthly pension.  As such, they are not pertinent to the instant appeal.  Consideration of the additional evidence by the AOJ is not warranted.  Cf. 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to special monthly pension has been raised by the record, but does not appear to have been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the agency of original jurisdiction for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran died in August 2010 and was buried in a private cemetery.  The appellant's application for non-service-connected burial benefits was received in September 2010.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death. 

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

4.  The Veteran's body was not unclaimed. 

5.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600-3.1610 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). However, as the law is dispositive and the relevant facts are not in dispute these provisions are not applicable.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003).

The Board has reviewed all of the evidence in the electronic and paper claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and its analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

The appellant is seeking entitlement to non-service-connected burial benefits.  As noted above, the Veteran died in August 2010 and was buried in a private cemetery. 

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a Veteran's death is not service-connected, payment may be made toward the Veteran's funeral and burial expenses, including transportation, subject to the following conditions: (1) at the time of death the Veteran was in receipt of pension or compensation (or but for the receipt of military retired pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and there is no next of kin claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b) (2013).

Expenses are also payable if a Veteran dies from non-service-connected causes while hospitalized by VA, which requires either hospitalization at a VA facility or at a non-VA facility pursuant to VA directive for acute medical care.  38 C.F.R. § 3.1600(c) (2013).  Hospitalization also includes residence at a domiciliary or nursing home under VA authority.  Expenses are also payable if the Veteran died while traveling pursuant to VA authorization and at VA expense for the purpose of examination, treatment, or care.  38 C.F.R. § 3.1605(a) (2013).

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a Veteran's body to the place of burial when the Veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

In the instant case, service connection has not been established for the cause of the Veteran's death, and according to the appellant's application for burial benefits in September 2010, she is not claiming that the Veteran's cause of death was related to service.  Therefore, the provisions relating to service-connected burial allowance are inapplicable.

The appellant's claim for reimbursement of non-service-connected burial benefits was timely filed, within one year after the Veteran's death in August 2010.  The Veteran was not in receipt of either VA compensation or pension at the time of his death, nor does a review of the Veteran's claims file indicate that a claim for either benefit had been pending on the date of his death.  In this regard, while the Veteran had been in receipt of non-service-connected pension benefits from March 8, 1993, in February 2006, the benefits were terminated effective April 1, 2003, due to excess income.  Also, the Veteran was not in receipt of military retired pay "in lieu of" compensation or pension when he died.  Further, the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty.

Additionally, although the Veteran served from November 1953 to November 1956, which included time during the Korean conflict, his body was not held by a State.

In addition, the death certificate shows that the Veteran died at his residence.  Accordingly he did not die at a VA hospital, at a non-VA medical facility where he was receiving treatment pursuant to VA directive, at a nursing home or domiciliary under VA authority, or during transport to a medical facility.

The Board acknowledges the appellant's contentions that she should be entitled to burial benefits because he served his country honorably.  There is no dispute that he had such service; but the law imposes additional requirements before burial benefits can be paid.

The Board also recognizes that appellant's assertions that the Veteran had been treated regularly by VA prior to his death, and that an ambulance had been summoned to take the Veteran to a VA facility in August 2010, but that the severity of his condition required transport by air to a private medical care facility.  However, as noted, the undisputed evidence shows that he died at his residence.  While the Board is sympathetic to the appellant's argument, it must nevertheless be pointed out that the law sets out specific criteria that must be satisfied before VA burial benefits can be awarded, and does not allow the Board any discretion in this manner.  As noted above, service connection for the cause of death has not been established, nor are the other criteria met.  Thus, the law is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  The appellant's claim for non-service-connected burial benefits, accordingly, fails. 

The Board notes that the law also provides for the payment of plot or interment allowance in certain circumstances.  Entitlement to a plot or interment allowance for a claim filed on or after December 16, 2003 is subject to the following conditions: (1) The deceased Veteran is eligible for burial in a national cemetery; (2) The Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) The applicable further provisions of 38 C.F.R. §§ 3.1600 and 3.1601 through 3.1610. 38 C.F.R. § 3.1600(f)(1) (2013).

In the present case, the Veteran was considered a "Veteran" for VA purposes such that he was considered eligible to have been buried in a national cemetery, see 38 C.F.R. § 38.620(a), but he is not buried in a national cemetery or other cemetery controlled by the United States.  The appellant's claim for plot or interment allowance fails, however, as the Veteran was not eligible for a burial allowance under 38 U.S.C.A. § 2302, did not die while admitted to a VA facility, nor was he discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and the appellant's claim must be denied.  Accordingly, a claim for payment of plot or interment allowance must fail.

While the Veteran provided valuable service to this country, there is unfortunately no basis upon which burial benefits can be paid.


ORDER

Entitlement to non-service-connected burial benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


